Title: Matters to be Discussed With Heads of Departments, 30 April 1806
From: Jefferson, Thomas
To: 


                        
                            [ca. Apr. 1806]
                        
                        Consultation
                        Detachmt militia
                        brig to cruize on coast.
                        treaty with Gr. Br.
                        force in Medn.
                        remove Swartwout
                        blockade of N.Y.   murder of Pierce by Leander
                        
                     Secy. State
                        Govr. Harrison’s commn. May 12.
                        Consul Tunis. Burwell. Griffiths.
                  
                     
                        
                           
                              
                           
                           Govr. Louisa.
                           }
                           Monroe. Fayette. Claiborne.
                        
                        
                           
                           
                              Orleans
                        
                     
                  
                        
                        Marshal of Maine 
                        2400. D. Caramelli
                        
                            Nissen resoln of Congress
                        Barnes vice Oakley
                        
                     Treasy.
                  road from Cincinnati, Vincennes, St. Louis
                  
                     Nashville. Natchez.
                        
                        Vacher.
                        appointments
                        
                     War
                        fortifin &c. harbours.
                        Superint Indn. commerce.
                        
                            Write to Wilkerson.
                        defence N. Orleans
                        Dr. Smith to be given up.
                        explans to Cherokees & Chickasaws
                        Indian boundary to be run. D. Smith
                        houses of accomodn from Nashville to Natchez
                        mercht: to undertake Indn. commerce
                        
                     Navy
                        buildg. gunboats.
                  stationing 1. those returng from Medn.
                  
                     2. those lately built.
                        
                        promotions of officers
                        any armed vessels to be sold?
                        Moore’s maps 50. & Rios’s book 25
                        Cagliari.
                        Dr. Ewell
                        
                     Act for support of navy for 1806.
                  
                        
                                   
                        
                        Naval peace establamt
                        
                        13. capts. 9. mast. commdt. 72. Lieuts. 150 midshipmen 925. seamen
                        
                                   
                        
                        Barbary powers. 1st. section of act contd
                        
                                   
                        
                        40,000 D. towds. compleating S. Wing of Capitol
                        
                                   
                        
                        Indian treaty approprns 1. Delawares, Potawatamis, &c, 2. Wyandots, Munsis &c, 3.
                            Cherokees. 4. Creeks
                        
                                   
                        
                        Indian trading houses. appt Superintendt 2000. d.
                        appt Agent to each new tradg house.
                        
                                   
                        
                        2400. D. to Hamet Caramelli
                        
                                   
                        
                        150,000 D. to have ports & harbours better fortifd. & protectd
                        250,000. D. to build gunboats not exceedg 50.
                        20,000 D. to officer & man them
                        any armed vessels may be sold, when so much out of repair as that it will not be for intt. of US. to
                            repair
                        
                                   
                        
                  
                     
                        roads
                        from Athens towds N.O. to 31°.
                        6000. d
                     
                     
                        
                        from Misipi to Ohio & to Grenville line
                        6000. D.
                     
                     
                        
                        from Nashville to Natchez. 6000. D.
                     
                  
                        
                    